Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Fullerton-Kimball Medical & Surgical Center — Laboratory,
(CLIA ID# 14D1047993),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-326
Decision No. CR4694

Date: August 30, 2016

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS), sustaining its determination to impose remedies against Petitioner, Fullerton-
Kimball Medical Surgical Center — Laboratory. The remedies that I sustain are the
following:

e Suspension of Petitioner’s certificate to perform testing subject to the Clinical
Laboratory Improvement Amendments of 1988 (CLIA), Public Law 100-578
(section 353 of the Public Health Services Act, 42 U.S.C. § 263a);

¢ Cancellation of Petitioner’s approval to receive Medicare payments effective
December 22, 2015;

¢ Civil money penalties of $7,500 for each day of a three-day period beginning
December 19, 2015 and running through December 21, 2015; and

¢ Revocation of Petitioner’s CLIA certificate.
I. Background

Petitioner, a clinical laboratory, filed a hearing request in order to challenge CMS’s
remedy determinations. CMS moved for summary judgment. CMS filed 14 proposed
exhibits with its motion, which are identified as CMS Ex. 1-CMS Ex. 14. Petitioner
opposed the motion and filed 35 proposed exhibits in opposition, which are identified as
P. Ex. 1-P. Ex. 35.

I receive the parties’ proposed exhibits into the record for purposes of deciding the
motion for summary judgment. I make no findings as to whether any or all of these
exhibits would be admissible were I to hold an evidentiary hearing.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether Petitioner failed to comply with CLIA conditions of participation
and whether CMS’s remedy determinations are authorized by law and reasonable.

B. Findings of Fact and Conclusions of Law

This case is governed by CLIA and by regulations published at 42 C.F.R. Part 493. I
discuss the Act and regulations in more detail below. However, I note preliminarily, that
there is no dispute between the parties as to the law applying to this case. Furthermore,
Petitioner does not assert that the facts alleged by CMS, if true, would not support the
imposition of the remedies that CMS determined to impose. Rather, Petitioner’s
argument is based strictly on what it contends is a dispute as to the material facts.

CMS premises its case against Petitioner on the assertion that, as of a survey conducted
on November 18, 2015, Petitioner was not complying with six distinct CLIA conditions
of participation. CMS Ex. 3. Specifically, according to CMS, Petitioner was not
complying with conditions stated at: 42 C.F.R. § 493.1213, governing toxicology
services and testing; 42 C.F.R. § 493.1250, governing analytic systems; 42 C.F.R.

§ 493.1441, governing the role and duties of the laboratory director; 42 C.F.R.

§ 493.1447, governing the role and duties of a technical supervisor; 42 C.F.R.

§ 493.1459, governing the role and duties of a general supervisor; and 42 C.F.R.

§ 493.1487, governing the role and duties of testing personnel. CMS asserts additionally
that it provided Petitioner with the opportunity to file credible allegations of compliance
to address the deficiencies that CMS had identified. According to CMS, Petitioner did so
but its evidence of compliance was inadequate and incomplete. CMS Ex. 5.

The facts offered by CMS, if not contested, establish that Petitioner was noncompliant
with the six conditions of participation cited in the Statement of Deficiencies from the
November 18, 2015 survey. The allegations of noncompliance, as I shall discuss, involve
failures by Petitioner to comply with specific certification standards. Its noncompliance
with these standards is sufficient to establish condition-level deficiencies in the way
Petitioner operated its laboratory.

Petitioner asserts that it always has been and remains in full compliance with all CLIA
requirements and that there is at least a dispute as to material facts that precludes entry of
summary judgment. But, on close analysis, Petitioner doesn’t actually rebut the facts
offered by CMS. As I shall discuss, with the exception of one of the conditions
governing the laboratory’s technical supervisor, Petitioner for the most part doesn’t really
challenge the fact findings made by the surveyor on November 18, 2015, nor does it deny
the incompleteness and inadequacy of its plan of correction. Rather, Petitioner proffers
an alternate universe of facts that, it contends, establishes a true picture of its operations.
I have examined these asserted facts, which I assume to be true for purposes of ruling on
CMS’s motion, and I find them to be irrelevant because they beg the crucial questions of
whether Petitioner was out of compliance as of the November 18" survey and whether it
demonstrated compliance with its subsequent filing of allegations of compliance.

Based on the undisputed facts, I find that Petitioner failed to comply with five of the six
conditions that CMS contends that it violated. The only condition about which I find a
genuine dispute as to material facts is the condition governing technical supervisor stated
at 42 C.F.R. § 493.1447. As I shall discuss, Petitioner’s noncompliance with the other
five conditions justifies imposition of all of the remedies CMS determined to impose.

CMS contends that Petitioner failed as of November 18, 2015 to comply with the
Toxicology and Analytic Systems conditions at 42 C.F.R. §§ 493.1213 and 493.1250

for three reasons. First, it asserts that Petitioner was required to have a comprehensive
procedures manual that advised laboratory employees about the performance of a range
of necessary testing tasks. CMS contends that Petitioner failed to produce that manual
when its surveyor demanded it. 42 C.F.R. §§ 493.1251(b) and 493.1242(a); CMS Ex. 1
at 3-6, 10-11; CMS Ex. 9; CMS Ex. 14 at §§ 8-12. Nor did the laboratory, according to
CMS, have a comprehensive manual available that addressed when and how an employee
should take corrective action, among other things, to address problems, or proceed in the
event of imminently life threatening results. 42 C.F.R. § 493.1251(b); CMS Ex. | at 11;
CMS Ex. 9; CMS Ex. 14 at § 12.

Petitioner concedes that it was unable to produce requested manuals on November 18".
Petitioner’s pre-hearing brief at 5. It argues that it was compliant with the requirement
that it maintain manuals because those manuals in fact existed even if the staff was
unable to find them and offer them to the surveyor. P. Ex. 3.' For purposes of deciding

' Petitioner asserts that its laboratory director was out of the country on November 18,
2015. It is unclear to me whether Petitioner is suggesting that his absence condones its
CMS’s motion I accept Petitioner’s assertion as true. It is irrelevant. Those manuals, to
be meaningful, had to be available to Petitioner’s staff on November 18" so that the staff
could refer to them as needed. The fact that the manuals — even if they existed — could
not be located on that date rendered them useless to the staff. For compliance purposes, it
was as if the manuals did not exist.

Petitioner made allegations of compliance on January 7 and 8, 2016. In responding to
Petitioner’s allegations, CMS noted that the manual portions that Petitioner provided on
January 7 and 8 were substantially incomplete. CMS Ex. 5. Petitioner doesn’t deny that
what it submitted on January 7 and 8 was incomplete, but it now asserts that its policy
and procedures manual is complete and that it addresses all of the concerns raised by
CMS. Petitioner’s pre-hearing brief at 6-7. For purposes of deciding this case I accept
Petitioner’s representation that it has corrected all of the inadequacies that CMS
identified with the manual portions that Petitioner located and submitted. But, Petitioner
did not prove that its manuals were complete as of November 18, 2015 or as of January 7
and 8, 2016. Rather, its proffered facts and arguments address the current condition of its
manuals.

Petitioner’s assertions about its manuals’ current condition are irrelevant because the
current status of the manuals isn’t at issue in this case. What matters is whether
Petitioner was in compliance as of the November 18 survey or as of January 7 and 8,
2016. CMS made its remedy determination based on its evaluation of Petitioner’s status
as of those dates and it is under no obligation to accept Petitioner’s subsequent corrective
actions. CMS’s inspections of clinical laboratories are not open-ended processes in
which the laboratories get infinite bites at the apple until they get things right. CMS
properly set deadlines and Petitioner failed to establish compliance by those deadlines.
That is what matters here and not what may have occurred subsequently.

Second, CMS asserts that Petitioner failed to comply with the Toxicology and Analytic
Systems requirements because at the November 18, 2015 survey Petitioner could not
demonstrate that it was conducting tests to verify the performance of its equipment.

CMS alleges additionally that Petitioner failed to demonstrate that it performed tests of
control materials on each day that patient specimens were being tested. 42 C.F.R.

§§ 493.1253(b)(2) and 493.1256(d)(3)(i), (g); CMS Ex. 1 at 12-15; CMS Ex. 14 at §§ 12-
13. On at least one date, June 16, 2015, according to CMS, Petitioner conducted a patient

inability to produce laboratory manuals on that date. It does not. Moreover, I note that
Petitioner received advanced notice of the November 18 survey by letter dated November
4, 2015. It had nearly two weeks to prepare for that survey and it could easily have made
its manuals accessible during that period. See CMS Ex. 2.
test but was unable to show that it had conducted quality control testing. CMS Ex. 11 at
2; CMS Ex. 14 at J 13. CMS also asserts that on dates when the laboratory alleged that it
had conducted quality control tests the test results were incomplete. CMS Ex. 12; CMS
Ex. 14 at ¥ 13.

Petitioner replies to CMS’s assertions by stating flatly that it “is, and always has been,
compliant with all . . . [quality control] requirements and performs . . . [quality control]
testing as required.” Petitioner’s pre-hearing brief at 9. It then offers evidence
purporting to prove that its quality control testing is compliant as of now. But, that begs
the question as to its compliance on November 18. Petitioner does not deny that it was
unable to show that it had conducted quality control testing on June 16, 2015 or that the
test results that it showed to the surveyor on November 18" were incomplete.

Petitioner seems to argue that its quality control testing was compliant as of November
18, 2015 even if it failed to provide proof of that to the surveyor on that date. According
to Petitioner:

It can be established and verified that performance characteristics of all
assays in the subspecialty of toxicology testing were completed, reviewed
and signed in a timely manner. See P. Ex. 22. All required . . . [quality
control testing] was performed before any toxicology testing was
completed. The . . . [quality control] records prove compliance. See e.g.
P. Ex. 19; see also P. Ex. 20 and P. Ex. 23....

Petitioner’s pre-hearing brief at 11. However, and notwithstanding Petitioner’s
representations, it has offered no evidence to show that on November 18" it had
performed the tests that CMS alleges Petitioner failed to perform.

Specifically, Petitioner did not rebut CMS’s assertion that it had failed on at least one
occasion, June 16, 2015, to conduct quality control testing as support of a patient test.
Nor did it rebut the assertion that there were dates where quality control test results were
incomplete. Petitioner produced exhibits — P. Ex. 19 and P. Ex. 20 — that Petitioner
apparently purports to show quality control test results. But, these results, if that’s what
they are, are for just two dates, October 9 and 12, 2015.” Petitioner has made no showing
by producing test results that it did quality control testing on June 16, 2015. Nor did

> Throughout its argument Petitioner repeatedly offers to provide more evidence in the
event that what it has provided is inadequate. Evidently, it labors under the
misperception that the hearing in this case is open ended and that it has infinite
opportunity and time to amend its submission. That is absolutely contrary to what I
ordered the parties to do by way of pre-hearing exchanges. Petitioner was obligated to
produce all of the evidence on which it intended to rely by a date certain. It cannot hold
back evidence and offer vaguely, to provide more if requested to do so.
Petitioner produce evidence showing that it did quality control testing on the several
dates requested by the surveyor during the November 18, 2015 survey. CMS Ex. 14 at J
13.

Petitioner relies on two other exhibits, P. Ex. 19 and P. Ex. 20, as ostensible rebuttal of
CMS’s assertions. But, these exhibits do not show that Petitioner was doing requisite
testing on the dates at issue.

Third, CMS alleges that Petitioner erred in the way that it documented and reported
toxicology test results. Specifically, CMS contends that, with respect to three patients,
Petitioner failed to document the dates and times that it received specimens to be tested.
42 C.F.R. § 493.1242(b); CMS Ex. 1 at 6; CMS Ex. 11; CMS Ex. 14 at ¥ 11. CMS
contends additionally that Petitioner failed to include in its test results a disclaimer that
the manner in which the toxicology tests were conducted was not FDA-approved.

42 CFR. § 493.1291(c); CMS Ex. | at 15-16.

Petitioner did not rebut these allegations. It has offered no evidence rebutting CMS’s
contention that it failed to document the dates and times it received specimens for three
individuals, nor did it provide evidence showing that it put the requisite disclaimer on test
results. Rather, Petitioner merely states that it has performed tests timely and that it now
puts the requisite disclaimer on test results. These assertions again simply beg the
question of whether Petitioner was compliant when it was surveyed on November 18,
2015.

CMS makes the following assertions concerning Petitioner’s noncompliance with the
management and staffing conditions at 42 C.F.R. §§ 493.1441, 493.1447, 493.1459 and
493.1487. First, it contends that Petitioner was not in compliance with the laboratory
irector condition at 42 C.F.R. § 493.1441 because Petitioner’s laboratory director, Dr.
Arana, failed to provide specifications of the responsibilities of laboratory personnel.
CMS Ex. | at 17-24; CMS Ex. 14 at ¥ 14. Second, it contends that Petitioner failed to
comply with the technical supervisor and general supervisor requirements of 42 C.F.R.
§§ 493.1447 and 493.1459 because the laboratory had neither a technical supervisor nor a
qualified general supervisor on its staff. CMS Ex. 1 at 21-24; CMS Ex. 7; CMS Ex. 14 at
4 15. Finally, CMS asserts that Petitioner failed to comply with the testing personnel
requirements of 42 C.F.R. § 493.1487 because testing personnel at Petitioner’s laboratory
were not qualified to conduct high complexity tests. CMS Ex. | at 21-28; CMS Ex. 14 at
q 1s.

Petitioner denies CMS’s allegations as “wholly inaccurate.” Petitioner’s pre-hearing
brief at 13. It contends that it:

has sufficient and qualified laboratory personnel present at the laboratory
during all testing, including high complexity testing. All laboratory
personnel’s roles are properly defined, and each laboratory personnel is
qualified to complete assigned tasks.

Id. at 13-14. Significantly, Petitioner makes its assertions in the present tense. I will
accept these assertions as true for purposes of ruling on CMS’s motion, but they are
irrelevant to the extent that they do not address Petitioner’s compliance as of the
November 18" survey and in January 2016. Asserting that Petitioner is presently
compliant does not establish that it was compliant on earlier dates.

Petitioner relies on two exhibits, P. Exs. 25 and 26, to support its assertion that laboratory
personnel’s roles are properly defined. These two documents spell out the duties of
Petitioner’s staff. But, they are undated and Petitioner does not allege that they existed as
of November 2015 or January 2016. For that reason they do not rebut CMS’s assertions
that, as of the date of the survey, Petitioner’s laboratory director had failed to specify the
duties of laboratory staff.

Petitioner discusses at length its decision to hire a new laboratory director to replace Dr.
Arana and it asserts that its new director is fully qualified to perform in that capacity. It
also argues that Dr. Arana was qualified, by virtue of his education and work experience,
to perform the duties of laboratory director. Petitioner’s pre-hearing brief at 14-15.
Petitioner concedes that Dr. Arana sometimes erred in failing to sign documents timely.
However, it asserts that these conceded errors are “moot” because it has replaced Dr.
Arana. Id. at 15-16.

I find these assertions — assuming their truth — to be irrelevant. The fact that Petitioner
replaced its director after the survey was complete does not derogate from CMS’s
assertions that the director as of the date of the survey — Dr. Arana — was not performing
his duties consistent with conditions of participation. It is essentially the same argument
that Petitioner makes repeatedly, that it corrected whatever was wrong subsequently.
This argument is irrelevant for the reasons I have stated.

Petitioner asserts that it did have a technical supervisor as of the November 18" survey
and as proof of that contention it has offered the curriculum vitae of Mohammed A.
Elmannan, M.D., and a consulting contract with that individual dated December 2013.

P. Ex. 32; dd. at 11-15. On its face this document appears to show that Petitioner
complied with the Technical Supervisor condition of participation and I find a dispute of
material fact as to that issue. I do not grant summary judgment in favor of CMS on the
issue of whether Petitioner complied with the technical supervisor condition.

However, I find that Petitioner failed to rebut CMS’s allegations concerning its failure, as
of the November 18" survey, to have a general supervisor as is required by 42 C.F.R.

§ 493.1459. In order to serve as a general supervisor, an employee of the laboratory must
either qualify as a technical supervisor pursuant to the requirements of 42 C.F.R.
§ 493.1449, or meet the laboratory director requirements of 42 C.F.R. § 493.1443.
42 C.F.R. § 493.1461(b). Among other things, the requirements for both technical
supervisor and general supervisor include requirements that such individuals have
degrees as doctors of medicine or equivalent educational attainment in other specialties.

As of November 18, 2015, Susan DeVries, the individual purporting to be Petitioner’s
general supervisor, held an associate’s degree as a laboratory technician. CMS Ex. 14 at
4 15. That is plainly inadequate to qualify her as Petitioner’s general supervisor and for
that reason Petitioner failed to comply with the condition governing general supervisor.

Petitioner argues that Ms. DeVries is “qualified under § 493.1461 of this subpart to
provide general supervision in accordance with § 493.1463 of this subpart.” However,
Petitioner did not offer anything to rebut CMS’s assertion that she lacked the
requirements for general supervisor mandated by the applicable regulations.

CMS asserts that Petitioner failed to comply with the regulatory requirements governing
testing personnel because two of the three individuals who were performing high
complexity testing had only high school degrees. CMS Ex. 14 at § 15. The regulatory
requirements governing personnel performing high complexity testing require these
individuals to have advanced training. 42 C.F.R. § 493.1487. Having a high school
degree without such training plainly disqualifies an individual from performing high
complexity testing and a laboratory’s utilization of such individuals to perform high
complexity tests would be a condition-level violation of requirements.

Petitioner did not rebut CMS’s assertions. It asserts that, as of the time of the survey, Ms.
DeVries was “testing personnel,” avoiding answering CMS’s charge that other
individuals who were manifestly unqualified as of the survey were performing high
complexity tests. Petitioner’s pre-hearing brief at 16. Petitioner also argues that its
current staff includes several individuals who are qualified to perform high complexity
tests. Id. That begs the question of whether Petitioner was using unqualified personnel
as of the survey date or in January 2016 to perform high complexity tests.

I have found that Petitioner was noncompliant with five of the six conditions that CMS
alleges Petitioner violated as of the November 18" survey and in January 2016. I find
that the remedies that CMS determined to impose, including civil money penalties, are
justified by the degree of Petitioner’s noncompliance. It is unnecessary that CMS
establish that Petitioner failed to comply with all six conditions, as alleged originally, in
order to justify the remedies at issue.

In discussing these remedies, I note that Petitioner made no arguments concerning any of
them. It effectively concedes that all of these remedies would be appropriate were it to
be found noncompliant as alleged originally by CMS. I would not address the issue of
remedy at all but for the fact that I find that summary judgment is appropriate as to five
of the six conditions about which CMS alleges noncompliance.

Regulations governing imposition of remedies against noncompliant laboratories are set
forth at 42 C.F.R. Part 493, Subpart R. CMS may impose principal and alternative
sanctions against a laboratory where noncompliance consists of failure to comply with
even just one condition of participation. 42 C.F.R. § 493.1804(b)(2), incorporating

42 C.F.R. §§ 493.1806 and 493.1807. CMS has discretion to determine what remedies to
impose where there is condition-level noncompliance. Edison Med. Labs., DAB No.
1713, at 2 (1999), aff'd, Edison Med. Labs., Inc. v. Thompson, 250 F.3d 735 (3 Cir.
2001). When CMS revokes a laboratory’s CLIA certificate, it must cancel the
laboratory’s approval to receive Medicare reimbursement for its services. 42 C.F.R.

§§ 493.1808(a), 493.1842(a).

Thus, all of the remedies that CMS determined to impose, with the exception of the
imposition of civil money penalties, are justified as a matter of law by Petitioner’s failure
comply with just one CLIA condition of participation. Petitioner’s noncompliance with
five conditions of participation is more than enough to sustain CMS’s remedy
determinations.

That leaves the issue of the civil money penalties of $7500 per day for each day of a
three-day period. CMS based these penalties on Petitioner’s failure to comply with six
conditions of participation. Does failure to comply with five of the six conditions also
support the imposition of penalties in these amounts? I conclude that it does.

Civil money penalties are authorized where a laboratory manifests condition-level
noncompliance, whether or not that deficiency poses immediate jeopardy for patients
whose specimens are being tested by that laboratory. 42 C.F.R. §§ 493.1806(c)(3),
493.1834. Penalties in a range of from $3050 to $10,000 per day may be imposed where
immediate jeopardy exists. 42 C.F.R. § 493.1834(d)(2). There are regulatory factors
governing the determination of penalty amount and these include the nature, scope,
severity, and duration of a laboratory’s noncompliance. 42 C.F.R. § 493.1834(d)(1).

In this case, CMS found immediate jeopardy level noncompliance because it found that
the noncompliance was likely to cause serious injury, harm or death to individuals served
by the laboratory. There is ample basis for that determination even if Petitioner was
noncompliant with five, and not all six, of the conditions alleged by CMS. Among other
things, Petitioner was using personnel to perform high complexity tests who were
manifestly unqualified to perform those tests. On the day of the survey, manuals that
addressed issues or problems that might come up during the performance of high
complexity tests were unavailable to Petitioner’s staff. So, untrained staff were
10

potentially left in the dark as to how to address problems that might arise with tests
whose outcomes could be life-altering for the individuals whose specimens were being
tested. That level of noncompliance is certainly immediate jeopardy.

The penalty amounts of $7500 per day that CMS determined to impose had the remedial
intent of inducing Petitioner to come back into compliance. I find that they were
commensurate with the degree of seriousness of that noncompliance and appropriate
based on the five conditions with which Petitioner failed to comply.

/s/
Steven T. Kessel
Administrative Law Judge

